Allowance
Claims 1-26 are allowed. 
The following is an examiner's statement of reasons for allowance:In interpreting the currently claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not teach, either singly or in combination, executing, by a network device positioned in a wireline broadband network, a first virtual customer premises equipment to provide, to a first subscriber, access to the wireline broadband network from a physical customer premises equipment located at a first subscription point in accordance with a first subscription associated with the first subscriber and the first subscription point; providing, by the network device to a second subscriber, access to the wireline broadband network from the physical customer premises equipment located at the first subscription point in accordance with a second subscription associated with the second subscriber and a second subscription point; forwarding, by the network device in accordance with the first subscription, traffic received from the first subscription point and associated with the first subscriber; and forwarding, by the network device in accordance with the second subscription, traffic received from the first subscription point and associated with the second subscriber, as recited in claim 1. 				
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN D©AN whose telephone number is (571)272- 4317. The examiner can normally be reached on Monday-Thursday and Biweekly Friday 8:30am - 6:00pm. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449